Johnson, J.
delivered the opinion of the Court,
The object of requiring the sheriff to give security for the faithful discharge of the duties of his office, was to provide for the case of his insolvency; and the act of 1795, 2 Faust, 9, declares, that each surety shall severally be held and deemed liable, each, one for his equal part of the penalty of the bond, (which is to be apportioned acccording to their number,) and no more. But I take it as very clear, that they are liable to that extent, if the sheriff is in default to the amount of (the penalty, after exhausting all his means. If he had paid out millions on account of money received by him,-that would not discharge the sureties, if in the end he was unable to pay the whole. The fund having been obtained through the process of the Court cannot alter the case; for it is at last but so much paid by him. Suppose it paid in satisfaction of this judgment; still the sureties are liable, for their aliquot parts of the penalty .of the bond, to those for whose benefit the suit was brought, if the sheriff was a defaulter to that extent. The motion is dismissed.
O’Neall, J. and Martin, J. sitting for Harper, .L concurred.
Motion refused.